FERGUSON, Judge
(dissenting):
I dissent.
In my separate opinion in United States v Danzine, 12 USCMA 350, 30 CMR 350, I set forth fully my view that the lectures delivered to this court-martial by the convening authority and his staff judge advocate violated the provisions of Uniform Code of Military Justice, Article 37, 10 USC § 837, and, therefore, required that a rehearing be ordered. As the same lectures and the same court-martial are involved in this case, the rationale which I there expressed leads me to the conclusion that a rehearing is required here.
I would set aside the decision of the board of review and order a rehearing on the charged violation of Article 123, 10 USC § 923.